DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 04/23/2019. Claims 6-12 have been cancelled. Claims 1, 2, and 5 are amended. Claims 13-24 have been newly added. Claims 1-5, 13-24 are currently presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 05/27/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4, 13, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA MANABU (JP 2015‐126687 A) in view of ISHIKAWA et al. (JP 03‐203501 A).
Regarding claims 2 and 24, MANABU (Fig. 1) discloses a drive system, comprising:
 a battery (a first power supply 11, paragraph [0013]); 
a power generation device (see paragraph [0015]) including: a
 power generator mounted to a shaft of an engine (see paragraph [0015]); and
 an inverter configured to convert an alternating-current voltage of the power generator into a direct-current voltage (see paragraph [0015] “The load 25 is, for example, an electric motor and an inverter, and can be driven by DC power supplied from the 1 and 2 power sources 11, 12 and can supply DC power generated by power generation to the 1 and 2 power sources 11, 12”) and at least paragraph [0018]; 
a drive device (load 25, paragraph [0015]) including: 
a motor configured to drive a driven component; and an inverter configured to perform bi-directional conversion between an alternating-current voltage of the motor and a direct-current voltage (see paragraph [0015] “The load 25 is, for example, an electric motor and an inverter, and can be driven by DC power supplied from the 1 and 2 power sources 11, 12 and can supply DC power generated by power generation to the 1 and 2 power sources 11, 12”) and at least paragraph [0018]; 
a switching device including a plurality of change-over switches configured to switch a connection of the battery and the power generation device at both ends of the drive device between a series connection and a parallel connection for connection (see paragraph [0014] “The power supply device 10 includes a 3 switching element (SW 1) 20, a 2 switching element (SW 1) 21, and a 3 switching element (SW 3) 22”); a reactor (reactor 23) arranged between the battery and the switching device or between the power generation device and the drive device (see paragraph [0014] “The power supply device 10 includes a 1 reactor (L 1) 23”); and 
a control unit (control device 27) configured to control each of the switching device, the power generation device, and the drive device (see paragraph [0018] “The control device 27 includes a load control unit 31 and a connection switching control unit 32”), 
wherein the control unit includes processing circuitry to control, when a speed of the driven component is being changed, the direct- current voltage of the power generation device to be equal to or lower than a threshold value set in advance, (see paragraph [0019] “The connection switching control unit 32 inputs the signal (PWM signal) based on the pulse width modulation (PWM) to the gates of the 1 to 3 switching elements 20, 21, 22 to switch the closing (ON) and the opening (OFF) of the 1 to 3 switching elements 20, 21, 22”).
MANABU does not explicitly teach wherein the control unit includes processing circuitry to control, when a speed of the driven component is being changed, the direct- current voltage of the power generation device to be equal to or lower than a threshold value 5Docket No. 521809US Preliminary Amendment set in advance, and then use the switching device to fix the connection of the battery and the power generation device to any one of the series connection and the parallel connection.
However, ISHIKAWA teaches wherein the control unit includes processing circuitry to control, when a speed of the driven component is being changed, the direct- current voltage of the power generation device to be equal to or lower than a threshold value 5Docket No. 521809US Preliminary Amendment set in advance, and then use the switching device to fix the connection of the battery and the power generation device to any one of the series connection and the parallel connection (see page 2,  lines 11-13 “As a power supply device for driving these motors, a 2 battery (hereinafter, referred to as a battery) is generally connected in series or in parallel”, page 4, lines 14-17 “when the vehicle speed is less than the threshold value, the battery unit is a power supply system connected in parallel, and when the vehicle speed is equal to or larger than the threshold value, the battery unit is a power supply system connected in series”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention  ISHIKAWA in order to provide to provide a power supply switching control system for an electric vehicle capable of performing good charging regardless of the vehicle speed during regeneration

Regarding claim 4, MANABU, as modified by ISHIKAWA discloses the claimed invention substantially as explained above. Further, MANABU teaches wherein the switching device includes at least three change-over switches as the plurality of change-over switches (see paragraph [0019] “The connection switching control unit 32 inputs the signal (PWM signal) based on the pulse width modulation (PWM) to the gates of the 1 to 3 switching elements 20, 21, 22 to switch the closing (ON) and the opening (OFF) of the 1 to 3 switching elements 20, 21, 22”).

Regarding claim 13, MANABU, as modified by ISHIKAWA discloses the claimed invention substantially as explained above. Further, MANABU teaches wherein the processing circuitry is configured to change an engine revolution number of the engine based on a revolution number and a torque that are required for the motor and on the batter voltage (see paragraph [0019] “The connection switching control unit 32 inputs the signal (PWM signal) based on the pulse width modulation (PWM) to the gates of the 1 to 3 switching elements 20, 21, 22 to switch the closing (ON) and the opening (OFF) of the 1 to 3 switching elements 20, 21, 22”).

Regarding claim 15, MANABU, as modified by ISHIKAWA discloses the claimed invention substantially as explained above. Further, MANABU teaches wherein the processing circuitry is configured to change an engine revolution number of the engine based on a revolution number and a torque that are required for the motor and on the battery voltage (see paragraph [0019] “The connection switching control unit 32 inputs the signal (PWM signal) based on the pulse width modulation 

Regarding claim 21, MANABU, as modified by ISHIKAWA discloses the claimed invention substantially as explained above. Further, MANABU teaches wherein the inverter configured to convert the alternating-current voltage of the power generator into the direct- current voltage includes a diode (see paragraphs [00015] and  [0019] “The connection switching control unit 32 inputs the signal (PWM signal) based on the pulse width modulation (PWM) to the gates of the 1 to 3 switching elements 20, 21, 22 to switch the closing (ON) and the opening (OFF) of the 1 to 3 switching elements 20, 21, 22”).

Allowable Subject Matter
Claims 1, 3, 5, 14, 16-20 and 22-23 are allowed.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            
/JONATHAN M DAGER/               Primary Examiner, Art Unit 3663